IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MICHAEL SILUK, JR.,                   :   No. 68 MAP 2014
                                      :
                  Appellant           :   Appeal from the order of the
                                      :   Commonwealth Court dated June 5, 2014
                                      :   at No. 524 MD 2013
            v.                        :
                                      :
                                      :
JOHN WETZEL, SECRETARY,               :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS,                          :
                                      :
                  Appellee            :


                                  ORDER


PER CURIAM                                        DECIDED: February 17, 2015
      AND NOW, this 17th day of February, 2015, the Order of the Commonwealth

Court is hereby AFFIRMED.